Citation Nr: 1434515	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-28 329	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his October 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, in a March 2014 letter, he withdrew his hearing request.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they include a March 2014 claim withdrawal, as well as, other evidence that is either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Attorney Kenneth L. LaVan (as reflected in a December 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In April 2014 (and reaffirmed in July 2014), that attorney filed a motion to withdraw from representation of the claimant, noting good cause for the withdrawal of his representation was the Veteran's withdrawal of his service connection claim.  The Veteran indicated his consent to the withdrawal of representation in a signed statement dated in July 2014.  The Board now recognizes the Veteran as proceeding pro se.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1973 to March 1974.  

2.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
TANYA SMITH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


